UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ROBERT RIMBERG,

                              Plaintiff,                    No. 17-CV-10209 (KMK)

        v.                                                    OPINION & ORDER

 DISCOVER BANK,

                              Defendant.


Appearances:

Robert Rimberg
Hartsdale, NY
Pro Se Plaintiff

Eugene R. Licker, Esq.
Loeb & Loeb LLP
New York, NY
Counsel for Defendant

Adam P. Hartley, Esq.
Ballard Spahr LLP
New York, NY
Counsel for Defendant

KENNETH M. KARAS, District Judge:

       Pro se Plaintiff Robert Rimberg (“Plaintiff”) brings this Action against Discover Bank

(“Defendant” or “Discover”), pursuant to the Fair Debt Collection Practices Act (“FDCPA”), 15

U.S.C. § 1692 et seq., and New York State Banking Law. (Am. Compl. (Dkt. No. 20).) Before

the Court is Defendant’s Motion to Dismiss. (Not. of Mot. (Dkt. No. 23).) For the following

reasons, Defendant’s Motion is granted.
                                           I. Background

       A. Factual Background

       The following facts are taken from Plaintiff’s Amended Complaint and are assumed to be

true for purposes of resolving the Motion. The Court only considers the facts relevant to

resolving the Motion.1

       Plaintiff alleges that he co-signed a student loan (the “Loan”) for his daughter Brenne

Rimberg with Discover. (Am. Compl. ¶¶ 11–12). After co-signing the Loan, Plaintiff was

allegedly advised that Discover had sold the Loan “and that the debt was no longer in Discover’s

Portfolio. Discover instead raised the rate.” (Id. ¶ 13.) Plaintiff alleges that this Loan transfer

was ineffective and that Discover is not permitted to enforce and/or modify the terms of the

Loan. (Id. ¶¶ 14, 28–29.) Plaintiff further alleges that Discover was under an obligation to




       1
           Plaintiff makes general allegations about “America’s student loan crisis” and the
“[m]illions of innocent students and parents” that have been “victimized by corrupt lenders,
dishonest debt servicers and corrupt speculators.” (Am. Compl. ¶¶ 1–6.) Plaintiff describes the
hardship borrowers who default on their private student loans (“PLSs”) face and describes a
“growing robo-signing trend related to PSL collection actions.” (Id. ¶¶ 6–7.) Plaintiff alleges
that financial institutions are increasingly initiating collection actions against borrowers on loans
that have been transferred to those financial institutions but without providing proper
documentation to demonstrate the legality of those transfers, and sometimes providing
documentation that has been robo-signed and contains incorrect information. (Id. ¶¶ 8–9.)
          Although the Court considers that this is the context and background against which
Plaintiff brings his case, the Court decides the present Motion only on the specific factual
allegations related to Plaintiff’s Loan and Defendant’s actions related to Plaintiff’s Loan. “[A]
federal court has neither the power to render advisory opinions nor to decide questions that
cannot affect the rights of litigants in the case before them. Its judgments must resolve a real and
substantial controversy admitting specific relief through a decree of a conclusive character.”
Preiser v. Newkirk, 422 U.S. 395, 401 (1975) (citation and quotation marks omitted); Zarda v.
Altitude Express, Inc., 883 F.3d 100, 110 (2d. Cir. 2018) (same); see also Baron v. Vullo, 699 F.
App’x 102, 103 (2d Cir. 2017) (“[I]t is well settled that this Court cannot offer advisory opinions
on . . . abstract principles.”). “The lines of separation drawn by the Constitution between the
three departments of the government prohibit the federal courts from issuing such advisory
opinions.” Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 678 (2016) (citation and quotation
marks omitted).
                                                  2
disclose all terms and modifications to the terms of the Loan, but never made such disclosures,

and instead unilaterally changed the terms of the Loan without notice to or approval by Plaintiff.

(Am. Compl. ¶¶ 28–29.)

         Plaintiff alleges that in order to enforce the Loan, Discover must show that (1) Discover

signed the note, (2) Discover holds or owns the note, and (3) the note is in default. (Id. ¶ 15.)

Plaintiff alleges that Discover must therefore produce the note to enforce the Loan, but that

Discover in fact cannot produce the note, (id.), and that the note “does not exist or was robo-

signed,” (id. ¶ 27). Plaintiff also alleges Discover is not the “loan originator.” (Id. ¶ 16.)2

Discover’s “collection activity” has allegedly been directed at Plaintiff and his daughter and

Plaintiff’s credit and business interests have subsequently been threatened and damaged. (Id.

¶ 21.)

         Plaintiff alleges Discover engaged in an “ongoing pattern of fraudulent collection

activity” in violation of the FDCPA, (id. ¶ 20), and “a pattern of fraudulent, false, deceptive and

predatory lending in violation of New York State Banking Law,” (id. ¶ 25). Plaintiff alleges that

Discover engaged in these patterns of fraud in order to “take advantage of the student loan in

question,” (id. ¶ 26), and that these actions were “contrary to public policy and constitute

violations of New York State Banking Law,” (id. ¶ 27).




         2
          Plaintiff alleges that Discover is not the “loan originator” because “[s]ecuritized debt
typically involves multiple transfers from originating lenders to various intermediaries and
eventually to a trust . . . . Because of such multiple transfers, PSL defendants may have been
careless about maintaining documentation and may not be able to produce the note or document
the chain of assignment.” (Am. Compl. ¶ 16.) Plaintiff does not allege that there were multiple
transfers of the Loan at issue here and does not allege to or from what institution the Loan was
transferred.
                                                  3
        Plaintiff seeks relief pursuant to New York State Banking Law, (id. ¶ 25), and damages

under the FDCPA, (id. ¶ 20). Plaintiff requests that Discover refund all monies paid. (Id. ¶¶ 19,

29.)3

        B. Procedural History

        Plaintiff initially brought his Action on November 29, 2017 in the New York State

Supreme Court for the County of Westchester alleging (1) champerty, (2) violations of the

Racketeer Influenced and Corrupt Organizations Act (“RICO”), (3) violations of the FDCPA,

and (4) “a violation of New York State Banking Law.” (State Compl. ¶¶ 4–10 (Dkt. No. 1-1).)

On December 29, 2017, Defendant removed the lawsuit to this Court under federal question

jurisdiction in accordance with 28 U.S.C. § 1331. (Not. of Removal (Dkt. No. 1).)

        On January 19, 2018, counsel for Defendant submitted a pre-motion letter to the Court

requesting permission to file a motion to dismiss. (See Letter from Adam P. Hartley, Esq., to

Court (Dkt. No. 4).) On January 22, 2018, Plaintiff submitted a letter opposing Defendant’s

request, and arguing that the case was improperly removed to federal court because there was no

diversity between the Parties. (See Letter from Robert Rimberg to Court (Dkt. No. 5).) On

January 24, 2018, counsel for Defendant responded to Plaintiff’s opposition, pointing out that the

case was removed to federal court based on federal question jurisdiction and that Plaintiff did not

take any of the necessary steps to remand the Action back to state court. (See Letter from Adam

P. Hartley, Esq., to Court (Dkt. No. 6).)

        On January 25, 2018, the Court granted Defendant leave to file a motion to dismiss and

set a motion briefing schedule. (Dkt. No. 9.) On January 29, 2018, Plaintiff submitted a letter



        3
        The Court notes that throughout his Amended Complaint, Plaintiff refers to multiple
“defendants” but does not identify the other defendants. The Court is aware of only one
Defendant in this case, namely, Discover.
                                                 4
again asking that his case be allowed to stay in the New York State court system. (See Letter

from Robert Rimberg to Court (Dkt. No. 11).) On January 31, 2018, Plaintiff submitted another

letter stating that the papers Defendant was filing as part of this litigation, admittedly pursuant to

the Federal Rules of Civil Procedure, were “bullying tactics.” (See Letter from Robert Rimberg

to Court (Dkt. No. 12).) On February 7, 2018, the Court concluded that Plaintiff’s letters did not

respond to the substantive points raised by Defendant and therefore held that the case would not

be remanded back to state court. (Dkt. No. 14.)

       On March 7, 2018, Defendant filed a motion to dismiss and accompanying papers. (Dkt.

Nos. 15–17.) On March 9, 2018, the Court, by memo endorsement, denied the motion without

prejudice for failure to follow the Court’s Individual Practices. (Dkt. No. 18.)

       On March 15, 2018, the Court held a pre-motion conference and instructed Plaintiff to

notify the Court as to whether he intended to respond to Defendant’s motion to dismiss, if

reinstated, or submit an amended complaint. (See Dkt. (minute entry for Mar. 15, 2018).) On

May 21, 2018, Plaintiff submitted an Amended Complaint. (See Am. Compl.) Notably, the

Amended Complaint did not include the RICO or champerty claims, so that the only remaining

claims in this case are Plaintiff’s FDCPA and New York State Banking Law claims. (Am.

Compl. ¶¶ 2, 22, 24–25.)

       On May 30, 2018, counsel for Defendant submitted a pre-motion letter to the Court

requesting permission to file a motion to dismiss the Amended Complaint. (See Letter from

Adam P. Hartley, Esq., to Court (Dkt. No. 21).) On June 12, 2018, the Court granted Defendant

leave to file a motion to dismiss and set a motion briefing schedule. (Dkt. No. 22.) On June 28,

2018, Defendant filed the instant Motion To Dismiss and accompanying papers. (See Not. of




                                                  5
Mot.; Def.’s Mem. of Law in Supp. of Mot. To Dismiss (“Def.’s Mem.”) (Dkt. No. 24); Notice

of Compliance with Local Rule 7.2 (Dkt. No. 25).)

        Plaintiff never filed opposition papers to Defendant’s Motion To Dismiss and instructed

the Court by telephone in October 2018 that he would not be filing opposition papers. The Court

thus considers the Motion fully briefed.

                                            II. Discussion

        A. Standard of Review

        Defendant moves to dismiss the Complaint pursuant to Federal Rule of Civil Procedure

12(b)(6). The Supreme Court has held that although a complaint “does not need detailed factual

allegations” to survive a motion to dismiss, “a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alteration and quotation marks omitted). Indeed, Rule 8 of the Federal Rules of Civil Procedure

“demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quotation marks omitted). “Nor does a complaint suffice if it

tenders naked assertions devoid of further factual enhancement.” Id. (alteration and quotation

marks omitted). Instead, a complaint’s “[f]actual allegations must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Although “once a claim has been

stated adequately, it may be supported by showing any set of facts consistent with the allegations

in the complaint,” id. at 563, and a plaintiff must allege “only enough facts to state a claim to

relief that is plausible on its face,” id. at 570, if a plaintiff has not “nudged [his or her] claims

across the line from conceivable to plausible, the[] complaint must be dismissed,” id.; see also

Iqbal, 556 U.S. at 679 (“Determining whether a complaint states a plausible claim for relief will



                                                    6
. . . be a context-specific task that requires the reviewing court to draw on its judicial experience

and common sense. But where the well-pleaded facts do not permit the court to infer more than

the mere possibility of misconduct, the complaint has alleged—but it has not ‘show[n]’—’that

the pleader is entitled to relief.’” (citation omitted) (second alteration in original) (quoting Fed.

R. Civ. P. 8(a)(2))); id. at 678–79 (“Rule 8 marks a notable and generous departure from the

hypertechnical, code-pleading regime of a prior era, but it does not unlock the doors of discovery

for a plaintiff armed with nothing more than conclusions.”).

       Where, as here, a plaintiff proceeds pro se, the Court must “construe[] [his complaint]

liberally and interpret[] [it] to raise the strongest arguments that [it] suggest[s].” Sykes v. Bank of

Am., 723 F.3d 399, 403 (2d Cir. 2013) (per curiam) (quotation marks omitted); see also Farzan

v. Wells Fargo Bank, N.A., No. 12-CV-1217, 2013 WL 6231615, at *12 (S.D.N.Y. Dec. 2, 2013)

(same), aff’d sub nom. Farzan v. Genesis 10, 619 F. App’x 15 (2d Cir. 2015). However, “the

liberal treatment afforded to pro se litigants does not exempt a pro se party from compliance with

relevant rules of procedural and substantive law.” Bell v. Jendell, 980 F. Supp. 2d 555, 559

(S.D.N.Y. 2013) (quotation marks omitted); see also Caidor v. Onondaga County, 517 F.3d 601,

605 (2d Cir. 2008) (“[P]ro se litigants generally are required to inform themselves regarding

procedural rules and to comply with them.” (italics and quotation marks omitted)).

       In considering Defendant’s Motion To Dismiss, the Court is required to “accept as true

all of the factual allegations contained in the [C]omplaint.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam); see also Nielsen v. Rabin, 746 F.3d 58, 62 (2d Cir. 2014) (same). And, the

Court must “draw[] all reasonable inferences in favor of the plaintiff.” Daniel v. T & M Prot.

Res., Inc., 992 F. Supp. 2d 302, 304 n.1 (S.D.N.Y. 2014) (citing Koch v. Christie’s Int’l PLC,

699 F.3d 141, 145 (2d Cir. 2012)).



                                                   7
        Generally, “[i]n adjudicating a Rule 12(b)(6) motion, a district court must confine its

consideration to facts stated on the face of the complaint, in documents appended to the

complaint or incorporated in the complaint by reference, and to matters of which judicial notice

may be taken.” Leonard F. v. Isr. Disc. Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (quotation

marks omitted).4 However, when the complaint is filed by a pro se plaintiff, the Court may

consider “materials outside the complaint to the extent that they are consistent with the

allegations in the complaint,” Alsaifullah v. Furco, No. 12-CV-2907, 2013 WL 3972514, at *4

n.3 (S.D.N.Y. Aug. 2, 2013) (quotation marks omitted), including statements by the plaintiff

“submitted in response to [a] defendants’ request for a pre-motion conference,” Jones v. Fed.

Bureau of Prisons, No. 11-CV-4733, 2013 WL 5300721, at *2 (E.D.N.Y. Sept. 19, 2013), and

“documents that the plaintiff[] either possessed or knew about and upon which [he or she] relied

in bringing the suit,” Rothman v. Gregor, 220 F.3d 81, 88 (2d Cir. 2000). See also See Vlad-

Berindan v. MTA New York City Transit, No. 14-CV-675, 2014 WL 6982929, at *6 (S.D.N.Y.

Dec. 10, 2014) (collecting cases and holding that a court may rely on factual allegations raised

for the first time in a pro se plaintiff’s opposition papers if consistent with the allegations in the

complaint).




        4
          “To be incorporated by reference, the [c]omplaint must make a clear, definite[,] and
substantial reference to the documents.” Thomas v. Westchester County Health Care Corp., 232
F. Supp. 2d 273, 275 (S.D.N.Y. 2002) (citation omitted). Additionally, even if not attached or
incorporated by reference, a document upon which the complaint “solely relies and which is
integral to the complaint may be considered by the court in ruling on such a motion.” Roth v.
Jennings, 489 F.3d 499, 509 (2d Cir. 2007) (emphasis and quotation marks omitted). Here,
Plaintiff attached copy of the Loan application to his Amended Complaint, (see Am. Coml. Ex.
1), and the Court therefore considers this document. Plaintiff notably does not attach the note to
his Amended Complaint.
                                                   8
       B. Analysis

               1. FDCPA Claims

       Defendant argues that Plaintiff has failed to state a claim under the FDCPA because he

does not allege Defendant is a “debt collector” or that there were any debt collection attempts

made by Defendant or anyone else. (Def.’s Mem. 4–5.)

       The purpose of the FDCPA is to eliminate abusive debt collection practices and establish

“certain rights for consumers whose debts are placed in the hands of professional debt collectors

for collection.” Kropelnicki v. Siegel, 290 F.3d 118, 127 (2d Cir. 2002) (quotation marks

omitted); see also Plummer v. Atl. Credit & Fin., Inc., 66 F. Supp. 3d 484, 487 (S.D.N.Y. 2014)

(same). “Debt collectors that violate the FDCPA are strictly liable, meaning that a consumer

need not show intentional conduct by the debt collector to be entitled to damages.” Easterling v.

Collecto, Inc., 692 F.3d 229, 234 (2d Cir. 2012) (citation and quotation marks omitted).

Moreover, a single violation is sufficient to subject a debt collector to liability under the statute.

See Ellis v. Solomon & Solomon, P.C., 591 F.3d 130, 133 (2d Cir. 2010) (noting that “a single

violation of the FDCPA is sufficient to impose liability”).

       “The FDCPA creates a general prohibition against the use of ‘false, deceptive, or

misleading representation or means in connection with the collection of any debt.’” Miller v.

Wolpoff & Abramson, L.L.P., 321 F.3d 292, 300 (2d Cir. 2003) (quoting 15 U.S.C. § 1692e).

“Section 1692e contains a non-exhaustive list of practices within the purview of this

prohibition.” Id. Plaintiff does not allege which FDCPA provision was violated and does not

allege any action taken by the Defendant that fits squarely within the list of practices prohibited

by the FDCPA. Construing Plaintiff’s Amended Complaint liberally and interpreting it to raise

the strongest arguments that it suggests, see Sykes v. Bank of Am., 723 F.3d at 403, one possibly



                                                   9
relevant provision here is the prohibition of “[t]he use of any false representation or deceptive

means to collect or attempt to collect any debt or to obtain information concerning a consumer.”

15 U.S.C. § 1692e(10). “A plaintiff may state a claim for an FDCPA violation by alleging that a

defendant made a representation that was false or deceptive or misleading.” Russo v. United

Recovery Sys., LP, No. 14-CV-851, 2014 WL 7140498, at *4 (E.D.N.Y. Dec. 12, 2014) (citation,

quotation marks, emphases, and alteration omitted); see also Sutton v. Fin. Recovery Servs., Inc.,

121 F. Supp. 3d 309, 313 (E.D.N.Y. 2015) (“A collection letter will be considered deceptive

when it could mislead a putative-debtor as to the nature and legal status of the underlying debt,

or when it could impede a consumer’s ability to respond to or dispute collection.” (citation,

quotation marks, and alteration omitted)); cf. Russell v. Equifax A.R.S., 74 F.3d 30, 34–35 (2d

Cir. 1996) (finding a violation of § 1692e(10) where a consumer could have read a collection

letter to allow her either 30 days or 10 days to dispute her claim). Courts “apply an objective test

based on the understanding of the ‘least sophisticated consumer’ in determining whether a

[communication] violates [§] 1692e.” Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 62

(2d Cir. 1993); see also Easterling, 692 F.3d at 233 (“Whether a collection letter is false,

deceptive, or misleading under the FDCPA is determined from the perspective of the objective

least sophisticated consumer.” (citation and quotation marks omitted)). “Under this standard,

‘collection notices can be deceptive if they are open to more than one reasonable interpretation,

at least one of which is inaccurate.’” Easterling, 692 F.3d at 233 (quoting Clomon v. Jackson,

988 F.2d 1314, 1319 (2d Cir. 1993)).

       Also potentially relevant here is the prefatory clause of § 1692f, which bars the use of

any “unfair or unconscionable means to collect or attempt to collect any debt.” 15 U.S.C.

§ 1692f. This “clause is followed by a list of specific ‘examples of conduct’ that constitutes a



                                                 10
violation of [§ 1692f].” Sutton, 121 F. Supp. 3d at 314 (quoting Schweizer v. Trans Union Corp.,

136 F.3d 233, 236 n.2 (2d Cir. 1998) (alteration omitted)). Aside from this list of examples, “the

FDCPA does not purport to define ‘unfair or unconscionable.’” Rojas v. Forster & Garbus LLP,

No. 13-CV-2825, 2014 WL 3810124, at *5 (E.D.N.Y. July 31, 2014). Indeed, “[c]ourts

analyzing claims under [§] 1692f have acknowledged that the phrase . . . is as vague as they

come.” Okyere v. Palisades Collection, LLC, 961 F. Supp. 2d 522, 531 (S.D.N.Y. 2013)

(alteration and quotation marks omitted). Nonetheless, “viable claims . . . are generally defined

by either (1) the unauthorized taking of money or property . . . , or (2) communicating with a

consumer in a manner that will cause their public embarrassment or invasion of privacy.”

Sutton, 121 F. Supp. 3d at 315 (collecting cases). “On the other hand, courts have consistently

held that relatively innocuous communications that correctly inform debtors of their potential

liability and are not misleading, deceptive, or abusive of the debt collector’s superior economic

position do not violate [§] 1692f.” Id. (citations, quotation marks, and alterations omitted).5

       To prevail on a claim under the FDCPA, three requirements must be met:

       (1) the plaintiff must be a ‘consumer’ who allegedly owes the debt or a person who
       has been the object of efforts to collect a consumer debt, and (2) the defendant
       collecting the debt is considered a ‘debt collector,’ and (3) the defendant has
       engaged in any act or omission in violation of FDCPA requirements.

Okyere, 961 F. Supp. 2d at 529 (citation omitted). A “debt collector” is defined as “any person

who uses any instrumentality of interstate commerce or the mails in any business the principal

purpose of which is the collection of any debts, or who regularly collects or attempts to collect,




       5
         The Court considers these provisions specifically because Plaintiff alleges Discover
engaged in an “ongoing pattern of fraudulent collection activity” in violation of the FDCPA and
directed “collection activity” at him, (Am. Compl. ¶¶ 20–21), and to the Court’s knowledge,
these are the only FDCPA provisions that come even close to touching upon Plaintiff’s vague
allegations.
                                                 11
directly or indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C.

§ 1692a(6) (emphasis added). “As a general matter, creditors are not subject to the FDCPA”

because they are attempting to collect a debt owed to themselves. Maguire v. Citicorp Retail

Servs., Inc., 147 F.3d 232, 235 (2d Cir. 1998); Shetiwy v. Midland Credit Mgmt., 980 F. Supp. 2d

461, 471 (S.D.N.Y. 2013) (same).

       Here, Plaintiff describes Discover as a creditor and not as a debt collector. (Am. Compl.

¶¶ 16–17 (describing Defendant as the “loan holder” and as a subsequent creditor, rather than as

“the originating creditor”).) Plaintiff in fact alleges that there was an assignment of the debt to

Discover—and contests the validity of that assignment. (Id. ¶ 16.) Plaintiff does not allege that

Discover attempted to collect its debts under a name “other than [its] own” indicating “that a

third person is collecting or attempting to collect such debts,” 15 U.S.C. § 1692a(6), and no other

exception to the general exclusion of creditors from the FDCPA applies. Plaintiff thus fails to

allege that “the defendant collecting the debt is considered a ‘debt collector.’” Okyere, 961 F.

Supp. 2d at 529; see also Shetiwy, 980 F. Supp. 2d at 471 (dismissing FDCPA claims against

creditor defendants because they were not debt collectors for purposes of the FDCPA); Allen v.

Wachovia Dealer Fee, No. 07-CV-6315, 2009 WL 2156972, *2–3 (W.D.N.Y. July 15, 2009)

(dismissing FDCPA claim because the bank “[was] not a debt collector as defined by the

FDCPA [and the] [p]laintiff [did] not allege that [the bank] was attempting to collect on a debt

other than its own debt,” even where the bank withdrew funds from the plaintiff’s bank account

to collect its own debt); Williams v. Citibank, N.A., 565 F. Supp. 2d 523, 529–32 (S.D.N.Y.

2008) (dismissing FDCPA claims against creditor bank defendants because the plaintiff failed to

allege that they were debt collectors for purposes of the FDCPA).




                                                 12
       Moreover, Plaintiff fails to allege any debt collection attempt that could conceivably be in

violation of the FDCPA. Plaintiff does not, for example, allege he received calls, notices, or

letters from Discover, or that Discover (or anyone else) conducted any other type of collection

attempt. Plaintiff attaches copies of the Loan application to his Amended Complaint, (see Am.

Coml. Ex. 1), but he does not allege, and does not attach any document showing, that Discover

or any other entity took any action, let alone any improper action, to collect on the Loan.

Plaintiff does not allege that there was any “unauthorized taking of money or property” or any

“communicating with [him] in a manner that [could] cause [his] public embarrassment or

invasion of privacy.” Sutton, 121 F. Supp. 3d at 315.6 Plaintiff’s naked assertions that Discover

engaged in an “ongoing pattern of fraudulent collection activity” in violation of the FDCPA and

directed “collection activity” at him, (Am. Compl. ¶¶ 20–21), devoid of further factual

enhancement, do not suffice to state a claim. Plaintiff thus fails to allege that “the defendant has

engaged in any act or omission in violation of FDCPA requirements.” Okyere, 961 F. Supp. 2d

at 529, 535 (holding that debt collection agency’s action of restraining debtor’s bank account and

directing city marshal to hold funds was an unauthorized debt-collection action under the

FDCPA); see also Rutty v. Krimko, No. 17-CV-6090, 2018 WL 5045761, at *2 (E.D.N.Y. Oct.

17, 2018) (dismissing FDCPA claim where plaintiff alleged without further factual enhancement

that defendant collection agency filed and maintained a foreclosure action against him because

that did not constitute an attempt at collecting a debt); Jennings v. Continental Service Group,

Inc., 239 F. Supp. 3d 662, 667–68 (W.D.N.Y. 2017) (dismissing FDCPA claim where plaintiff




       6
          Plaintiff alleges that Discover advised him that the “debt was no longer in Discover’s
Portfolio” and “raised the rate,” (Am. Compl. ¶ 13), and argues that the Loan transfer was
ineffective, (id. ¶¶ 14, 28–29). Plaintiff does not, however, allege that this Loan transfer had
anything to do at all with any debt-collection efforts.
                                                 13
failed to allege calls received from debt collection agency were related to the debt accrued or that

they were debt-collection attempts). Although “the FDCPA protects consumers from abusive

debt collection practices, it applies only in instances where a debt collector attempts to collect a

‘debt’ within the meaning of the Act.” Scarola Malone & Zubatov LLP v. McCarthy, Burgess &

Wolff, 638 F. App’x 100, 102 (2d Cir. 2016) (citations omitted).

       Accordingly, viewing the Amended Complaint in the light most favorable to Plaintiff, the

Court finds that Plaintiff has failed to state a plausible claim for relief under the FDCPA.

Plaintiff’s FDCPA claim is therefore dismissed.

               2. State Law Claim

       The Court has dismissed the one federal claim asserted by Plaintiff, leaving only the New

York State Banking Law claim. Pursuant to 28 U.S.C. § 1367(c), the Court may decline to

exercise pendent jurisdiction over this claim. See United Mine Workers of Am. v. Gibbs, 383

U.S. 715, 726 (1966) (“Certainly, if the federal claims are dismissed before trial, . . . the state

claims should be dismissed as well.”); Sadallah v. City of Utica, 383 F.3d 34, 39–40 (2d Cir.

2004) (directing district court to enter judgment for defendants on federal law claims and to

“dismiss any state law claims without prejudice” (citing Gibbs, 383 U.S. at 726)). Accordingly,

Plaintiff’s state law claim is hereby dismissed.

                                           III. Conclusion

       In light of the foregoing analysis, the Court grants Defendant’s Motion To Dismiss. The

claims that are dismissed are dismissed without prejudice. Although Plaintiff has filed an

Amended Complaint in this Action, this is the first adjudication on Defendant’s Motion To

Dismiss. See Rennalls v. Alfredo, No. 12-CV-5300, 2015 WL 5730332, at *5 n.6 (S.D.N.Y.

Sept. 30, 2015) (“[T]he Court will afford Plaintiff an opportunity to amend if, after reviewing



                                                   14
